Citation Nr: 1421032	
Decision Date: 05/09/14    Archive Date: 05/21/14

DOCKET NO.  11-29 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dustin Ware, Associate Counsel

INTRODUCTION

The Veteran served on active duty service from September 2005 to September 2007.  The Veteran has additional service with the Army National Guard.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a March 2010 rating decision of the VA Regional Office (RO) in Fargo, North Dakota.

The Veteran testified before the Board at a September 2012 hearing, via videoconference.  A transcript of the hearing is of record.


FINDING OF FACT

Resolving all doubt in favor of the Veteran, tinnitus was first manifest during active service and has persisted chronically since.


CONCLUSION OF LAW

Tinnitus was incurred in the Veteran's active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Since the claim addressed below has been granted, no purpose would be served by undertaking an analysis of whether there has been compliance with the notice and duty to assist requirements set out at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002).  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).
Analysis

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

The Veteran asserts entitlement to service connection for tinnitus as directly related to his active service.  Specifically, he asserts he was exposed to significant acoustic trauma from weapons fire and being a passenger in noisy vehicles.  October 2010 Veteran's Statement, September 2012 Board Hearing Transcript.  He further indicates his tinnitus had its onset during service and continues to this date.  See June 2011 VA Examination, November 2010 Private Opinion, September 2012 Board Hearing Transcript.  Initially, the Board finds the Veteran's report of being exposed to weapons fire credible and concedes such exposure would constitute acoustic trauma.

The Board observes that tinnitus is the type of disorder associated with symptoms capable of lay observation (e.g., ringing or buzzing in the ears).  See Charles v. Principi, 16 Vet. App. 370 (2002).  The Board is within its province to weigh the Veteran's statements regarding the symptomatology he has experienced and to make a credibility determination as to whether that evidence supports a finding of service incurrence and persistent symptoms since service sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007). 

A review of the Veteran's service treatment records does not reveal complaints or a diagnosis of tinnitus.  In fact, on a July 2007 Post-Deployment Health Assessment the Veteran indicated he did not have ringing of the ears and did not develop ringing of the ears during deployment.  

The Veteran was provided a VA audio examination in December 2007 to determine the nature and etiology of his tinnitus.  The examiner concluded that any decision regarding the etiology of the Veteran's tinnitus would be mere speculation.  

The claims file includes a November 2010 private audiologist's opinion.  The private audiologist said "[a]lthough there are no definitive tests for subjective tinnitus, I would have to speculate that the noise exposure from the discharge of this weapon would be capable of producing tinnitus symptoms that he [the Veteran] is describing today."  Then the private audiologist went on to note "[t]he veteran's report indicated that these tinnitus symptoms originated in the service and are still present today.  Therefore I would conclude that it is at least as likely as not that the veteran's symptoms of tinnitus are related to military service."

The Veteran was provided another VA audio examination in June 2011.  The examination report includes an etiological opinion relating to the Veteran's tinnitus.  In that regard the examiner stated because of the inconsistency between the Post-Deployment Health Assessment and the Veteran's current claim that tinnitus had it onset during service "it is mere speculation that the veteran's tinnitus is the result of noise exposure during military service."

All of the medical examiners resort to mere speculation for some aspect of their etiological opinion.  However, the Veteran is competent to report that he has tinnitus, and has indicated that he has suffered from tinnitus since his period of active service.  See June 2011 VA Examination, November 2010 Private Opinion, September 2012 Board Hearing Transcript.  The Board acknowledges that the Veteran indicated he did not suffer from ringing of the ears at the time of the July 2007 Post-Deployment Health Assessment.  Nevertheless, the Board finds this alone is not enough to find the Veteran incredible in light of the fact that, since the health assessment, the Veteran has consistently maintained tinnitus had its on set in service.  A Veteran need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  Entitlement need not be established beyond a reasonable doubt, by clear and convincing evidence, or by a fair preponderance of the evidence.  When the evidence is in "relative equipoise, the law dictates that the Veteran prevails."  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

For the reasons discussed above and resolving all doubt in favor of the Veteran, the Board concludes that service connection for tinnitus is warranted.


ORDER

Service connection for tinnitus is granted.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


